Nationwide Funds Group 1000 Continental Drive, Suite 400 King of Prussia, PA 19406 www.nationwide.com June 1, 2016 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Nationwide Variable Insurance Trust (the “Registrant”) SEC File No. 333-211089 Rule 473 filing Ladies and Gentlemen: Pursuant to Rule 473 under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant is hereby filing a delaying amendment with respect to its Registration Statement on Form N-14 (File No. 333-211089) relating to the proposed reorganization of NVIT Developing Markets Fund into NVIT Emerging Markets Fund, each being a series of the Registrant.The Registration Statement was filed with the Securities and Exchange Commission (the “Commission”) on May 3, 2016 (0001582816-16-000601). The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8 (a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Pursuant to the requirements of the Securities Act and Rule 478 thereunder, this delaying amendment has been signed on behalf of the Registrant, in the Township of Upper Merion, and the Commonwealth of Pennsylvania, on this 1st day of June, 2016. No fees are required in connection with this filing. If you have any questions or comments concerning the foregoing, please contact Cillian M. Lynch at (202) 419-8416. Very truly yours, /s/ Allan J. Oster Allan J. Oster Assistant Secretaryof the Registrant
